      Case 4:20-cv-01346-DPM Document 12 Filed 09/08/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

MARY BOLEN                                                   PLAINTIFF

v.                      No. 4:20-cv-1346-DPM

SHELTER MUTUAL INSURANCE
COMPANY, INC.                                             DEFENDANT

                             JUDGMENT
     The complaint is dismissed with prejudice.




                                                  f
                                 D.P. Marshall Jr.
                                 United States District Judge
